Citation Nr: 0618138	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  03-05 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased initial rating or residuals 
of a gunshot wound to the right lower pelvic region with 
retained foreign body, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased initial rating for baker's 
cyst of the right knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a compensable initial rating for post 
operative donor site scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to 
September 1986.  The veteran had additional service 
thereafter, but the later service is dishonorable for VA 
purposes. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

The August 2002 rating decision granted the veteran service 
connection for residuals of a gunshot wound, for baker's cyst 
of the right knee, and for postoperative donor site scar.  
Service connection and noncompensable ratings were assigned 
to each of these disabilities effective from October 14, 
2000.  

By rating action in September 2005, the veteran was granted a 
10 percent initial rating for his gunshot wound, and a 10 
percent initial rating for his baker's cyst disability, each 
effective from October 14, 2000.

In March 2006, the appellant testified at the RO during a 
videoconference hearing before the undersigned Veterans Law 
Judge sitting in Washington, DC; a transcript of that hearing 
is of record.  The Board notes that there was a technical 
problem with the video equipment during the hearing, and the 
transmission was interrupted for approximately five minutes.  
(See Transcript, page 7.)  As explained by the undersigned, 
the primary digital recorder continued to run through the 
interruption and for the remainder of the hearing after the 
transmission was established again.  The undersigned had 
turned off the backup cassette recorder during the 
interruption; however, and did not restart it.  Given that 
the primary digital recorder captured the remainder of the 
hearing, it does not appear that any significant amount of 
testimony was lost as a result of the technical difficulty.

Furthermore, during the March 2005 hearing, the veteran 
appeared with a representative from a Veterans Service 
Organization (VSO).  The representative explained that the 
veteran had just appointed the representative's organization 
to represent him with his appeal earlier that day, and that a 
signed VA Form 21-22 would be submitted after the hearing.  
The Board notes, however, that although the veteran submitted 
a signed VA Form 21-22, which was received by the RO in April 
2006, it appears that he appointed a different VSO.  This VSO 
is the veteran's recognized representative and is identified 
on the title page of this action.  

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks increased ratings for his residuals of a 
gunshot wound and for his baker's cyst and donor site scar 
disabilities.  The veteran was provided a VA examination of 
these disabilities in July 2005.  However, at the March 2006 
video hearing before the undersigned, the veteran indicated 
that these disabilities had increased in severity and were 
more disabling than shown on his VA examination.  VA's duty 
to assist the veteran includes obtaining a thorough and 
contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); Allday v. Brown, 7 Vet. App. 517, 
526 (1995) [where record does not adequately reveal current 
state of claimant's disability, fulfillment of duty to assist 
requires contemporaneous medical examination, particularly if 
there is no additional medical evidence which adequately 
addresses the level of impairment since previous 
examination]; see also Snuffer v. Gober, 10 Vet. App. 400 
(1997) [a veteran is entitled to a new VA examination where 
there is evidence that the condition has worsened since the 
last examination].  

Accordingly, a new VA examination of these disabilities is 
necessary.

Furthermore, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for increased ratings, but he was not 
provided with notice of the type of evidence necessary to 
establish effective dates for the disabilities on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  That notice should inform 
the veteran as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
VCAA notice in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), and Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 
38 C.F.R. § 3.159(b), (c), and any other 
applicable legal precedent.  The RO 
should inform the appellant of the 
information and evidence necessary to 
substantiate his claims for higher 
initial ratings, notice of which 
evidence, if any, the claimant is 
expected to obtain and submit, and which 
evidence will be retrieved by VA, notice 
of what evidence is necessary for 
establishing an effective date, and 
notice that he should provide any 
evidence in his possession that pertains 
to the claims.

2.  The RO should obtain copies of all of 
the veteran's treatment records, both 
inpatient and outpatient, from the 
Clarksburg, West Virginia VA Medical 
Center dated from April 2004 to present.

3.  When the above actions have been 
accomplished, the RO should arrange for 
appropriate VA examinations of the 
veteran's residuals of a gunshot wound, 
Baker's cyst of the right knee, and post 
operative donor site scar.  Examination 
of the veteran's residuals of a gunshot 
wound should include description of all 
residual disability, to include any 
residuals of damage to his arteries by 
the gunshot wound, to include any 
difficulty in the right lower extremity, 
if any.  All indicated tests and studies 
should be performed.  The claims file 
should be made available to the examiners 
for proper review of the medical history, 
and the examination reports are to 
reflect whether such a review of the 
claims file was made.

4.  The RO should then review the claims 
file to ensure that the requested 
development has been completed.  The RO 
should ensure that the VA examination 
reports comply fully with the above 
instructions, and if not, the RO should 
take corrective action.  Stegall v. West, 
11 Vet. App. 268 (1998). 

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the veteran and his 
representative should be provided a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.

In taking this action, the Board implies no conclusion, 
either legal or factual, as to any ultimate outcome 
warranted.  No action is required of the appellant until he 
is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


